           Case 1:18-cr-00005-VEC Document 44 Filed 05/18/20 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 5/18/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :   18-CR-005 (VEC)
                                                                :
 MARK IRIZARRY,                                                 :        ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 14, 2020, Defendant moved, pro se, for compassionate release

pursuant to 18 U.S.C. § 3582(c) by letter dated May 4, 2020 (Dkt. 43);

        WHEREAS this Court has found that it may not waive the statute’s exhaustion

requirement, see Order at 1, Dkt. 153, 18-CR-840, United States v. Piskacek (Apr. 10, 2020); and

        WHEREAS Defendant’s motion represents that he filed his request for a compassionate

release motion with the Warden at FCI Petersburg on May 4, 2020;

        IT IS HEREBY ORDERED that the Court will defer ruling on the merits of Defendant’s

motion until 30 days have lapsed from the Warden’s receipt of the motion, or until Defendant

receives a response from the Warden, whichever is sooner. Defendant must promptly notify the

Court if he receives a response from the Warden.

        IT IS FURTHER ORDERED that the Government must respond to Defendant’s motion

no later than May 26, 2020. Defendant may reply by letter dated no later than two weeks after

service upon him of the Government’s response.

        IT IS FURTHER ORDERED that the Government must produce with its response

Defendant’s Bureau of Prisons health record and disciplinary record. The Government must also

provide the Court with a report on the number of inmates then detained at FCI Petersburg who
         Case 1:18-cr-00005-VEC Document 44 Filed 05/18/20 Page 2 of 2



have tested positive for COVID-19 and the number of inmates then detained at FCI Petersburg

who have been tested for COVID-19.

       This Order has been mailed to Defendant by chambers staff.

SO ORDERED.
                                                     _________________________________
Date: May 18, 2020                                         VALERIE CAPRONI
      New York, NY                                         United States District Judge




                                            2 of 2
